   Case 19-11118-R Document 10 Filed in USBC ND/OK on 06/05/19 Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF OKLAHOMA

In re:                                        )        Case No. 19-11118
                                              )        Honorable Dana L. Rasure
James Leslie Davis,                           )
Barbara Anne Davis,                           )
                             Debtors.         )        Chapter 7

    MOTION FOR RELIEF FROM THE AUTOMATIC STAY OF 11 U.S.C. ' 362 (A)
              AND NOTICE OF OPPORTUNITY FOR HEARING
               AND REQUEST FOR WAIVER OF 14 DAY STAY
                 UNDER BANKRUPTCY RULE 4001 (a)(3)


         COMES NOW TD Auto Finance LLC ("TD Auto"), by counsel, and respectfully moves

this Court for relief from the automatic stay and, in support thereof, states as follows:

    1.         This Court has jurisdiction of this matter pursuant to 28 U.S.C. '' 1334 and 157

(e) and 11 U.S.C. '362.

    2.         TD Auto is a corporation doing business in Oklahoma and authorized to do so.

    3.         Debtors filed this bankruptcy proceeding on May 30, 2019.

    4.         TD Auto has a duly perfected security interest in Debtors= 2017 Dodge Ram 2500,

VIN: 3C6UR5FL3HG517104. See Retail Installment Contract and Notice of Lien, attached

hereto as Exhibits 1 and 2, and incorporated herein by reference.

    5.         On the date of the filing of this bankruptcy proceeding, TD Auto was owed at

least $58,258.58.

    6.         Payments are delinquent for April 13, 2019 and thereafter in the amount of

$2,462.11.

    7.         TD Auto is not adequately protected with a continuation of the automatic stay, as

TD Auto is not being compensated for the use a depreciation of the aforesaid vehicle.

    8.         Although no formal appraisal has been made, the N.A.D.A. Used Car Guide retail

value of the aforesaid vehicle at the time of filing was $47,700.00.
  Case 19-11118-R Document 10 Filed in USBC ND/OK on 06/05/19 Page 2 of 3




   9.          Upon information and belief, Debtors have no substantial equity in the aforesaid

vehicle and it is not necessary to an effective reorganization.

   10.         Upon entry of any Order for Relief from the Automatic Stay TD Auto requests a

waiver of the fourteen (14) day stay of execution imposed by Bankruptcy Rule 4001(a)(3), due

to insufficient information as to whether or not said vehicle is insured and the waiver will allow

Creditor to protect said vehicle from harm, damage and loss.

                       NOTICE OF OPPORTUNITY FOR HEARING

Your rights may be affected. You should read this document carefully and consult your
attorney about your rights and the effect of this document. If you do not want the court to
grant the requested relief, or you wish to have your views considered, you must file a written
response or objection to the requested relief with the clerk of the united states bankruptcy court
for the northern district of Oklahoma, 224 South Boulder, Tulsa, Oklahoma 74103 no later than
14 days from the date of filing of this request for relief. You should also serve a file-stamped
copy of your response or objection to the undersigned movant=s attorney [and others who are
required to be served] and file a certificate of service with the court. If no response or objection
is timely filed, the court may grant the requested relief without a hearing or further notice. The
14 day period includes 3 days allowed for mailing provided for in Fed. R. Bankr. P. 9006(f)


         WHEREFORE, TD Auto respectfully prays this Court to enter an Order terminating the
automatic stay of 11 U.S.C. ' 362 to allow TD Auto to enforce its security interest pursuant to

state law in the property described herein, that any order modifying the automatic stay be
  Case 19-11118-R Document 10 Filed in USBC ND/OK on 06/05/19 Page 3 of 3




effective immediately as allowed under Federal Bankruptcy Rule 4001(a)(3), and for such other

and further relief as this Court may deem just and proper.


                                                    By: /s/ Kathryn A. Klein
                                                    Kathryn A. Klein MO Bar #35874
                                                    7700 Bonhomme Avenue, 7th Floor
                                                    St. Louis, MO 63105
                                                    (314) 727-0101
                                                    Attorneys for TD Auto
                                                    klein@riezmanberger.com

                                CERTIFICATE OF SERVICE

       I hereby certify that on June 5, 2019, a true and correct copy of the Motion for Relief
from the Automatic Stay filed on June 5, 2019 was forwarded via U.S. Mail, first class, postage
prepaid and properly addressed on the following at the addresses shown below:

James Leslie Davis                                  Debtor
4636 South 167th East Avenue
Tulsa OK 74134

Barbara Anne Davis                                  Debtor
4636 South 167th East Avenue
Tulsa OK 74134

and was electronically served using the CM/ECF system on:

Ron D. Brown                                         Attorney for Debtors

Scott P. Kirtley                                    Chapter 7 Trustee

Office of the Unites States Trustee




                                                    By: /s/ Kathryn A. Klein
                                                    Kathryn A. Klein MO Bar #35874
                                                    7700 Bonhomme Avenue, 7th Floor
                                                    St. Louis, MO 63105
                                                    (314) 727-0101
                                                    Attorneys for TD Auto
                                                     klein@riezmanberger.com
